ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-121, concluding that by way of reciprocal discipline pursuant to Rule 1:20—14(a)(4)(e), EDGAR E. JORDAN, III, of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of two years for violating RPC 1.5(b) (failure to set forth in writing the basis or rate of the fee), RPC 1.7(b) (a lawyer shall not represent a client if the representation of that client may be materially limited by the lawyer’s responsibilities to a third person, or by the lawyer’s own interest, unless the lawyer reasonably believes the representation will not be adversely affected and there is full disclosure to and consent by the client), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice in this State, respondent should be required to submit proof of his successful completion of *301six hours of courses in professional responsibility offered by the Institute for Continuing Legal Education;
And good cause appearing;
It is ORDERED that EDGAR E. JORDAN, III, is suspended from the practice of law for a period of two years, effective immediately and until the further Order of the Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit to the Office of Attorney Ethics proof of his successful completion of six hours of courses in professional responsibility offered by the Institute for Continued Legal Education; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.